Case 4:19-cv-00186-JHM-HBB Document 33 Filed 08/04/21 Page 1 of 5 PageID #: 771




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                        CIVIL ACTION NO. 4:19-CV-00186-JHM-HBB

 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA                                                                    PLAINTIFF


 v.


 MUDD’S FURNITURE SHOWROOMS, INC.                                                    DEFENDANT


                            MEMORANDUM OPINION & ORDER

                                         BACKGROUND

        Before the Court is Plaintiff Travelers Casualty Insurance Company of America’s motion

 to amend the Complaint (DN 28). Defendant Mudd’s Furniture Showrooms, Inc. has filed a

 Response in opposition (DN 31), to which Travelers replied (DN 32).

                                     NATURE OF THE CASE

        Travelers brings this action for declaratory judgment under a first-party property insurance

 policy it issued to Mudd’s (DN 1 p. 1). Mudd’s submitted a claim under the policy for property

 damage to the roofs of its building due to a windstorm (Id.). Resolution of what Travelers owed

 on the claim was eventually submitted to an umpire for an appraisal award (Id. at p. 4-8). Travelers

 seeks declarations that there is either no coverage or exclusion of coverage for certain items of

 property Mudd’s claims to be damaged (Id. at p. 1-2). It also seeks declarations that the appraisal

 award includes amounts for repair or replacement of items not covered or are excluded under the

 policy, that the appraisal award is invalid because the umpire exceeded his authority or committed

 gross errors in resolving the differences between the parties’ appointed appraisers, that Mudd’s
Case 4:19-cv-00186-JHM-HBB Document 33 Filed 08/04/21 Page 2 of 5 PageID #: 772




 breached the policy by failing to timely notify Travelers of the loss and failing to protect the

 property from further damage, and that it is not liable for the appraisal award to the extent it

 exceeds the actual amounts Mudd’s spent for roof replacement (Id.).1

                                           TRAVELERS’ MOTION

         Travelers seeks to file an amended Complaint naming Jaron Jaggers and CMS Roofing,

 LLC as defendants (DN 28). Travelers contends that, during the course of discovery, it learned

 that Mudd’s assigned its rights to the insurance claim to Jaggers and, as such, believes that he is

 the real party in interest (Id. at p. 2-3). Moreover, Travelers asserts that Jaggers had an improper

 financial arraignment with Mudd’s appraiser, which prevented an impartial appraisal (Id. at p. 3).

 Finally, Travelers claims Jaggers and CMS submitted inflated estimates to the appraisal panel in

 order to recover more than the actual roof repair cost (Id.).

                                            MUDD’S RESPONSE

         Mudd’s presents a partial objection to Travelers’ motion (DN 31). It states that it does not

 object to adding Jaggers and CMS “in order to ensure that the ultimate outcome of this litigation

 is binding on all parties with a legal interest in the subject umpire award which Travelers is trying

 to get vacated” (Id. at p. 1-2). However, Mudd’s does object to the amendment of the Complaint

 to the extent Traveler’s seeks to make new factual allegations and assert new legal theories in favor

 of vacating the umpire award (Id. at p. 2). These include the existence of an alleged referral fee

 between Jaggers and Mudd’s appraiser; allegations of Mudd’s appraiser’s partiality; and whether

 Jaggers and CMS submitted inflated estimates (Id.).




 1   Mudd’s has asserted a counterclaim for bad faith against Travelers (DN 11). However, that aspect of the case is
     bifurcated and in abeyance pending resolution of the underlying contract issues.


                                                         2
Case 4:19-cv-00186-JHM-HBB Document 33 Filed 08/04/21 Page 3 of 5 PageID #: 773




        Mudd’s sets forth an extensive argument in which it contests the factual accuracy of the

 allegations in the tendered amended Complaint (Id. at p. 5-12). For the reason discussed later in

 this Order, however, this portion of Mudd’s Response is not relevant to the question of whether

 leave to amend should be granted. Mudd’s relevant objections are that the motion to amend is

 untimely and that it would be futile (Id. at p. 12-15).

        As to timeliness, Mudd’s asserts that the documents relevant to the proposed amendment

 were produced months ago and no specific testimony from any deposed witness revealed or

 confirmed the alleged facts (Id.). Mudd’s notes that the motion was not filed until approximately

 12 weeks after the completion of depositions of the witness pertinent to the amended claims and

 months after production of documents (Id.). Mudd’s notes that the motion comes after the

 expiration of the deadline for completion of fact discovery (Id.).

        As to futility, Mudd’s again points to factual disputes about the accuracy of the claims (Id.).

 However, as will be discussed, this is not the proper focus of consideration of whether an

 amendment would be futile.

                                        TRAVELERS’ REPLY

        Travelers contests Mudd’s argument that its motion was not presented timely (DN 32

 p. 7-9). It notes that depositions were completed on May 6, 2021, with the final transcripts of the

 depositions arriving on May 19, 2021 (Id.). Outstanding document requests were not received

 from Jaggers and CMS until June 11, 2021 (Id.). The subject motion was filed 12 days later (Id.).

 Travelers notes that COVID-19 impacted the scheduling of discovery, as did the failure of persons

 and entities subject to subpoenas to fully comply on a timely basis (Id.).

        As to Mudd’s argument on futility, Travelers appropriately notes that Mudd’s arguments

 do not fit the applicable test, which will be discussed (Id. at p. 9-12).




                                                    3
Case 4:19-cv-00186-JHM-HBB Document 33 Filed 08/04/21 Page 4 of 5 PageID #: 774




                                            DISCUSSION

        The Court “should freely give leave [to amend] when justice so requires.” FED. R. CIV. P.

 15(a)(2). In light of this liberal view, a motion to amend a pleading “should be denied if the

 amendment is brought in bad faith, for dilatory purposes, results in undue delay or prejudice to the

 opposing party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir. 2010) (citing

 Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995)).

        As to Mudd’s contention that Travelers’ motion is not timely, Travelers has provided a

 reasonable explanation of the reason it was not in possession of sufficient information earlier in

 the case to allow it to seek amendment. Mudd’s notes that the discovery deadline has passed,

 suggesting that it is prejudiced by new post-discovery allegations, but has not explained what

 additional discovery it would require to meet the allegations. The extensive argument it set forth

 in opposition to the factual accuracy of the proposed amendments demonstrates that it is in

 possession of sufficient information to mount its defense and will not be prejudiced by the

 amendment.

        Turning to Mudd’s futility assertion, Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417,

 420 (6th Cir. 2000) instructs that “[a] proposed amendment is futile if the amendment could not

 withstand a Rule 12(b)(6) motion to dismiss.” In order to survive a motion to dismiss, “a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

 content that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. Further, a district court must “(1) view the complaint in the light most

 favorable to the plaintiff and (2) take all well pleaded factual allegations as true.” Tackett v. M&G




                                                   4
Case 4:19-cv-00186-JHM-HBB Document 33 Filed 08/04/21 Page 5 of 5 PageID #: 775




 Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009). But the court “need not accept bare

 assertions of legal conclusions.” Id. at 488.

        In opposition to the motion to amend the complaint, Mudd’s argues that the facts in the

 case do not support the claims Travelers seeks to assert. However, the scope of inquiry for

 purposes of determining whether amendment of a complaint is futile is confined to an examination

 of the allegations set forth in the proposed amended complaint. “The test for futility . . . does not

 depend on whether the proposed amendment could potentially be dismissed on a motion for

 summary judgment; instead, a proposed amendment is futile only if it could not withstand a Rule

 12(b)(6) motion dismiss.” Rose, 203 F.3d at 421. Mudd’s has not demonstrated that the

 allegations in the amended complaint are not plausible on their face such that they could not

 withstand a Rule 12(b)(6) motion.

                                                 ORDER

      WHEREFORE, the motion to amend the Complaint (DN 28) is GRANTED. Counsel for

   Plaintiff shall file its Amended Complaint without red lines no later than August 13, 2021.




                August 3, 2021



 Copies:        Counsel of Record




                                                   5
